     Case 3:17-cv-02398-DMS-MDD Document 202 Filed 03/05/19 PageID.6731 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     QUALCOMM INCORPORATED,                            Case No.: 17cv2398 DMS(MDD)
12                                      Plaintiff,
                                                         ORDER GRANTING MOTION TO
13     v.                                                ASSERT ADDITIONAL
                                                         COMBINATIONS IN INVALIDITY
14     APPLE INC.,
                                                         CONTENTIONS
15                                    Defendant.
16
       APPLE INC.,
17
                               Counter Claimant,
18
       v.
19
       QUALCOMM INCORPORATED,
20
                              Counter Defendant.
21
22
23           On July 23, 2018, Apple filed a Motion for Leave to Assert Additional Combinations
24     in its Invalidity Contentions. [Doc. No. 119] In the motion, Apple states Qualcomm does
25     not oppose the motion. Accordingly, the Court HEREBY GRANTS the Motion. Apple
26     ///
27     ///
28     ///

                                                     1
                                                                              17cv2398 DMS(MDD)
     Case 3:17-cv-02398-DMS-MDD Document 202 Filed 03/05/19 PageID.6732 Page 2 of 2


 1     is granted leave to assert an additional sixteen (16) prior art combinations against Plaintiff’s
 2     asserted claims identified in its contentions served on May 22, 2018, as amended on June
 3     5, 2018.
 4           IT IS SO ORDERED.
 5      Dated: March 5, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
                                                                                     17cv2398 DMS(MDD)
